                 Case 4:16-cv-02041-HSG Document 73 Filed 01/30/19 Page 1 of 1


 1   AARON MACKEY (SBN 286647)
     amackey@eff.org
 2   NATHAN D. CARDOZO (SBN 259097)
     nate@eff.org
 3   ELECTRONIC FRONTIER FOUNDATION
     815 Eddy Street
 4   San Francisco, CA 94109
     Telephone: (415) 436-9333
 5   Facsimile: (415) 436-9993
 6
     Attorneys for Plaintiff
 7   ELECTRONIC FRONTIER FOUNDATION
 8                                UNITED STATES DISTRICT COURT
 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN FRANCISCO DIVISION
11   ELECTRONIC FRONTIER FOUNDATION,                   )   Case No. 16-cv-02041-HSG
                                                       )
12                                                     )   NOTICE OF CHANGE OF COUNSEL
                                         Plaintiff,
                                                       )
13                                                     )
            v.
                                                       )
14                                                     )
     UNITED STATES DEPARTMENT                          )
15   OF JUSTICE,                                       )
                                                       )
16                                     Defendant.      )
                                                       )
17
            TO THE COURT AND ALL ATTORNEYS OF RECORD
18
            PLEASE TAKE NOTICE THAT Nathan Cardozo (State Bar No. 259097), nate@eff.org is
19
     no longer counsel of record for Electronic Frontier Foundation in this matter. Aaron Mackey
20
     remains counsel of record for Plaintiff Electronic Frontier Foundation and should continue to
21
     receive all notices, correspondence, and pleadings.
22
     Dated: January, 30, 2019               By    /s/ Nathan Cardozo
23                                               Nathan Cardozo
24                                          ELECTRONIC FRONTIER FOUNDATION
                                            815 Eddy Street
25                                          San Francisco, CA 94109
                                            Telephone: (415) 436-9333
26                                          Facsimile: (415) 436-9993
27                                          Attorneys for Plaintiff Electronic Frontier Foundation
28


                                      NOTICE OF CHANGE IN COUNSEL
